Luke, J.
The evidence of the plaintiff did not raise an issue as to' alleged negligence of defendant in maintaining its streets in a reasonably safe condition; and the evidence not proving the case as laid in the petition, the court did not err in granting a nonsuit. City of Atl*318anta v. Stewart, 117 Ga. 144 (43 S. E. 443); Perkins v. West, 146 Ga. 751 (92 S. E. 277).
Decided November 16, 1917.
Action for damages; from city court of Savannah — Judge Davis Freeman. February 26, 1917.
Oliver & Oliver, for plaintiff.
B. J. Travis, D. S. Atkinson, for defendant.

Judgment affirmed,


Wade, G. J., and Jenkins, J., -concur.